Considering the arguments on rehearing both as to matters inside and outside the record, after carefully re-reading the testimony in the light of the issues presented, and considering that the nonsuit now asked for by defendant was objected to by him when urged by plaintiff immediately after trial, as recited in the written opinion of the trial judge, we are satisfied that our former opinion correctly stated the law governing this case and does substantial justice between the parties. It is therefore reinstated and made the final judgment of this court.